This is an original petition for the writ of mandamus filed in this court by W. G. Rains, solicitor of the Sixteenth judicial circuit, in the name of the state of Alabama, to issue to the Honorable O. A. Steele, commanding him to set aside and vacate an order admitting bail to one Larence Hanner, alias Lawrence Hannah, charged with murder in the first degree.
Motion is here made by the respondent to quash the rule nisi and dismiss the petition on the ground that the petition is not signed by one having authority to file the same.
It is settled law that no one except the Attorney General is authorized to proceed in the name of the state, in such matters. State ex rel. Almon et al. v. Burke, Judge, 160 Ala. 163,48 So. 1035; Ex parte State of Alabama (In re Stephenson),113 Ala. 85, 21 So. 210; State ex rel. Gaston v. Cunninghame et al., County Com'rs, 216 Ala. 423, 113 So. 309.
The motion is therefore granted, and the petition dismissed.
Petition dismissed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.